          Case 1:21-cv-05039-LTS Document 12 Filed 08/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BOISEY CALDWELL,
                             Plaintiff,                                21-CV-5039 (LTS)
                      -against-                                     BAR ORDER UNDER
GERALD M. COHEN, et al.,                                              28 U.S.C. § 1651

                             Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff filed this action pro se, suing attorneys involved with the class action suit,

Stinson et al v. The City of New York, 1:10-CV-04228, 343 (RWS) (S.D.N.Y. June 19, 2017)

(settled). Before Plaintiff filed this suit, his prior action asserting the same claims against one of

the same attorneys was dismissed, and Plaintiff was warned not to continue filing meritless

actions. See Caldwell v. Sutton, 1:19-CV-5236, 31 (VEC) (S.D.N.Y. July 20, 2020); see also

Caldwell v. City of New York, No. 17-CV-7808, 2 (JMF) (S.D.N.Y. filed Oct. 11, 2017)

(complaint objecting to Stinson settlement).

       On July 26, 2021, the Court dismissed this action and directed Plaintiff, within thirty

days, to show cause by declaration why he should not be barred from filing further actions in

forma pauperis (IFP) in this Court without prior permission. Plaintiff filed a declaration and

letter in response on August 4, 2021, but his arguments against imposing the bar order are

without merit. Accordingly, the bar order will issue.

                                           DISCUSSION

       In his declaration opposing the proposed bar order, Plaintiff continues to argue that he is

not bound by the Stinson settlement. Plaintiff notes that he never cashed the settlement check

issued to him. Plaintiff also contends that he doesn’t qualify as a class member because, in 2014,

he was acquitted of certain charges against him after trial (ECF 8 at 3) and was found guilty of
            Case 1:21-cv-05039-LTS Document 12 Filed 08/17/21 Page 2 of 3




                                                    2
other charges (id. at 4); in contrast, Stinson class members had been issued summonses without

probable cause that were dismissed as facially or legally insufficient. Plaintiff’s challenge to his

inclusion in the Stinson settlement was resolved in Caldwell, 1:19-CV-5236, 31 (VEC) (S.D.N.Y.

July 20, 2020), and his appeal from that decision was dismissed. See Caldwell v. Sutton, No. 20-

2625 (2d Cir. Dec. 23, 2020) (appeal “DISMISSED because it ‘lacks an arguable basis either in

law or in fact.’ Neitzke v. Williams, 490 U.S. 319, 325 (1989).”). It is unclear what Plaintiff

believes he will gain by establishing that he is not a member of the Stinson settlement. 1 Plaintiff

may disagree with the determination that, by filing a claim form, he lost any opportunity to

separately litigate his claims covered by the Stinson settlement, but this does not provide a basis

for his repetitive filing of suits against the attorneys involved in Stinson.

        Plaintiff further argues that Stinson class counsel Sutton “is ugly just like her actions in

this unlawful deal entitled the Stinson deal” (ECF 8 at 7); that he “never threatened Elinor Sutton

[and] that is why the case [against him for allegedly threatening her] was dismissed and there is

no order of protection . . . .” (id.); and that he just “told her that [he] is not a member of the class

and that [he is] not going to cash this check” (id. at 15).

        Plaintiff’s arguments have been foreclosed by prior litigation and are otherwise without

merit. The Court therefore bars Plaintiff from filing future civil actions in forma pauperis in this

Court without first obtaining from the Court leave to file.




        1
         As the district court noted in Caldwell, No. 17-CV-7808, 2 (JMF), the statute of
limitations for a civil rights action under 42 U.S.C. § 1983 is three years. The Court therefore
notes that any civil rights claims that Plaintiff might wish to litigate on his own behalf for
unlawful “stop and frisk” incidents during the class period are likely time-barred and cannot
proceed, whether or not he is bound by the Stinson settlement.
          Case 1:21-cv-05039-LTS Document 12 Filed 08/17/21 Page 3 of 3




                                             3
                                         CONCLUSION

       The Court hereby bars Plaintiff from filing future civil actions in forma pauperis in this

Court without first obtaining from the Court leave to file. See 28 U.S.C. § 1651. Plaintiff must

attach a copy of his proposed complaint and a copy of this order to any motion seeking leave to

file. The motion must be filed with the Pro Se Intake Unit of this Court and be titled Motion For

Leave To File New Case IFP. If Plaintiff violates this order and files an action without filing a

motion for leave to file, the Court will dismiss the action without prejudice for failure to comply

with this order.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    August 17, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
